Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 1 of 17




                       Exhibit 1
              Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 2 of 17
                                                                                                                    BD,   5ilF. '1flnt[21 nn11rI6

                                                                                                             ltttD-$ttluEil[0
                                          SUMMONS                                                                   1SOLO
                                                                                                                          FOACOIntUSEOilLV
                                                                                                                            PAnA USO DE LACOAI6)
                                 (C,TACION JUD|C|AL)
                                                                                                                E.FILED
NOTICE TO DEFENDANT:                                                                                            121201201810:05 AM
(AViSO ALDEMANDADO):
                                                                                                                Clerk of Coutt
County of Santa Clara and Santa Clara County Board of Supervisors
                                                                                                                Superior Court of CA,
                                                                                                                County of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF:                                                                                18CV339813
LO    ESTADEMANDANDQ EL DEMANDANTE):
                                                                                                                Reviewed By: D Harris
Board of Trustees of Leland Stanford Junior University                                                          Envelope: 2297261

  NOTICEI You hive beCn sueC. The courl may decide againsl you without your being heard unless you reBpond wilhin 30 days. Read lhe informalion
  below'
     You have 30 CALENDAR DAYS after thlc aummon8 and legal papers are served on you to lile a wltlen response al lhls courl 8nd have a copy
  eerved on the plalnllff, A htter or phona call wlll nol protocl you. Your willen ro8pon8a must bo in propor legal form ll you wanl ihe cour{ lo hear your
  casg. Th€l€ may be a courl form thdl you can u8€ tor your rasponss. You can fnd lhese court forms and moIE informatlon at lho Californle Courtg
  Onlins S€lFHetp Ceftlet (www.courrlnlo.ca.gou/sellhalp), your county law library, or the courthouse neatest you, lf you cannol pay lhe liling lee, aah
  th€ court cl€tk for s fee waiver forn. lf you do nol file your r€sponso on tlme, you may lose the case by defaull, end your wages, money, and proper$
  may b€ laken wilhout fudhor warning from lhe courl.
      ihcre are olher legal raqulremenF. You may want lo call an attorney righl aw€y, lf you do nol know an allotn€y, you may wanl lo call an altorney
  r€hrral sorvicc. It you cannot afford an allorney, you may be ellglblo for lrce legal eervlcns ftom a nonplofil lQgal soMc€8 program. You can locetG
 lhese nonprofit groups at the California L€gal Service$ Wbb site (mt4v.lawhelpcalifomia.otg), ihe Californis Courls Onlins Self-H€lp Cenlor _
  lwww,coiilnA.ca.govlsellhclpl, or by oontac-ling your local courl or county bar as8oclatlon. .NOTE: Tha courl has a statutory lle.n for walved fees and
  ioslr on any senlemont or arbllratlon eward of 910,000 or more in a clvll case. The couil's lien must be paid before lhe courl will dlsmiEs lhe case.
  lAVtSOl Lo han dcmandedo. Si no rcsponde dcntrc de 30 dlcs. la code pucde decldh cn su conlta sin oscucttcr s u wrsi6n. Lce la intomacidn a
 contlnuacl6n,
     Ttor0 gO DIAS OE CALENDARIO dcspuls da quo le ent'!guen esla cltacidn y papcles lcgales pan pE.sonts.r und rcspuasla porcscn?o cn esla
  corts y hacf/r qW so entague una @pla at demendanlc. Una carla o una lldmada letaldnlca no lo pto'f'gen, Su rcspuasl€ por escdto l/sna quc cslor
 en fointato hgel corTrcto sl drsca gua p/o@ren su orso €n ,s 6vto. Es poslble que haya un lomutada que usted pu6da usa/ pat€ su aospuesla.
  puecte enconlnr estgs fgrmuldilos da la cofte y mas inforn/'acl'n en el Conlro de Ayuda do ,as Cotl€s de Calilonla awutw.gucorle,ca .gov), on h
  blbltolaca (h larE/l do su condddo o cn la @da que lc quade m6s cerc6. Si no puads pagdt la cuol€ de pfisdnlecldn, plda al sccratarlo da It coftc
  guc lc d6 un lormularb rto cxcnci'n do pago da coolrs. Si no prcscnla su ruspuasle a tlcmpo, puade pa/dar el caso pot incumplimhnto y la @ia ta
 pdd
 '        qultar su sualdo, dlnerc y bbncs srn mds adwftcncia'
     Hay 6tros rcqutsllos lagetcs,'Es n@mcndabh qu6 llame a un abogedo lnma.liatamonlo. Si no conoca a un abogado, puade llamar a un sarvHo de
  rr,mlild/n a abo8adas. Si no pucde pagar a un abogada, ss posltls que cumpla coa /os rcqa/rs,los para oblerar sewicbs legoles gnlullos de un
  prognma de serutaos /€g6r.s sh ltnas da lucto. Puade ancontrar tslos gflrpos $in llnas de lucrc en cl sitlo wab do Calllornla Logt/ Sowlcas,
 '/rvww.lawholpcallfornla.org/,
                                  on el @ntrc de Ayuda do las Coftes de Calitomla, (V,wliv,sucorle.ca .gov) o ponlAndose.en contacto can la catrF g el
  bolegto do aboga&s hcales, AVISO: fur loy, la corte thnc derecho a raclamar las cuolas y los coslos ex.enlos por r;mponer un gravamen sobre
  cuafquier ncuicracl'n dc $A,OOO 6 mes da valor Gciblda medianlo un aauetdo o una concesid,n de arbllqlo en un caso de derecho civll. Tlano que
  pagat at gavanan de lE coftG antcs da gua ta co,te puddd dcccchar Gl caso.

The name and addpss of the court i3:
                                                                                                         frH['Iii],'l, f ACV3         3   98 1 3
lElnoiaie y dtaccion de la corte es/; Santa Clara County Superior Court
 l9l N, First Strect
 San Jose, CA 951 13
The name. address, and telophone number of plaintiffs attorney, or plaintiff without an attorney, is:
(Et nombre, ta diraccifin y ol nfumero de telifono del abogado del demandente, o del demandante que no tiene abogado, es)
Geoffrey Robinson,Ilerkins Coie LLP,505 Floward Street, Suite 1000, San Francisco, CA 94105

DATE:
(Feeha)    12t20t201810:05             AM cterk of court                      $l'lr"tJ"o,
                                                                                                           D Harris                                      , Deputy
                                                                                                                                                         (Adjunto)

{Forproof of setvtoaolthlssummons, useProofof serviceof summons|.'ormPQS'otgl,}
(Paripruebadeentregadeesfa citali1nuseellormulado Proof of Serviceof Summons, (POS-010),
                                                                                                                      Board #
                                     NOTICE TO THE PERSON SERVED: You are served
 lSEAtl
                                     1      as an individual defendant.                                                CC:   ./lto   County Counsel
                                     2,     68 lhe perEon sued under thB lietitious name of {specifi):                         ..r{rcesl lnsurance
                                          -                                                                          oate/rlitiats, l2l Zl                         C   nttr
                                                                                                                                                              II
                                     3         l   on behalf ol   (specify): County of Santa           Clara

                                          under     F      CCP 416.10 (corporation)                               CCP 418.60 (minor)
                                                    T--l   ccP 416,20 (defunct corporation)                       CCP 416.70 (conservatee)
                                                    T_l    CCP 416.40 tassociation or partnership)        l-l     CCP 416,90 (authorized person)
                                                    f7-l   other (specry: CCP 416.50 (Service on Public Agency)
                                     4.   lV       by personat delivery on (date):

                                                                       SUMMONS                                                 Cado ol civil Pro0odurl   SS   {12 20.405
  Judidrl C@rYdt ol Cdllldris                                                                                                                    vw.coudl,*o.6,gPv
  sUMn00 lRrv. July t, 20091
                   Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 3 of 17


                                                         gf nwwt      andtddotSt;                                                            FOR COUNT USE OI/LY


  Perkins             E   LLP                                                                                               Electronically filed
  505                                    I 000
  San                                                                                                                       by Superior Court of CA,
                                                                      rex No.:   (415)             7050                     County of Santa Clara,
                                                         of Leland Staiford              Jun
                CO{JRTOFCALIFORNIA,COUNTYOF               SANTA
                                                                                                                            on 1212012018 10:05 AM
          srRE€TADDREss:       191 North First Street                                                                       Reviewed By:D Harris
          MA[.tNsADDRESS;      Same as street address                                                                       Case #18CV339813
                               san   JOSe,         gsl   13
      CIIYANDZTPCODET
                                                                                                                            Env #2297261
                                                              Court
 CASE NAME:
 Board of Trustees of Leland Stanford University v. County of Santa Clara
                                                                                                                           CASE NUMBER:
          CTVIL CASE COVER SHEET                                         complex Casg Poslgnatlon                                           18CV339813
l-ll        unnmneo                      Llmited
                                                                  fl counter E                            Jolnd"t
           (Amount          {Amount                                                                                        JUOGEi
           demanded         demanded is                           Filed with first appearance by defendant
           exceeds $25,000) $25,000 or less)                           {Cal. Rul€s of Court, rule 3.402)                    OEPI;

                                                                                                                    on
     Check one box                   for lhe ca8e typ€ that bgst descrlbos Slls case:
         Tort                                                   Contrrct                                            Provlslonally Complex Clvll Lltlgatlon
                Auto (22)                                       l-]l     Breach of contracttvarranty (06)           (Gal. Rules ofcourl, rulss 3,40H.t03)
                Unlnsured motorlst (46)                                  Rule 3.740 qollsclions (09)                f]    An{trusuTrade regulation (03)
     Other PUPDTWD (Pcrcon.l lnJuryrProp.rty                             Olher collecllons {00}                           Construction def€cl       (1   0)
                     Doath) Toil                                         lrnurance coverago        ('1   8)               Mass tort (40)
                ABb€stos (0{)                                            Other conhact (37)                               S€curities litiga{ion (28)
                Product lisblllly (24)                          Reel Proporty                                             Environmental/Toxlc tod (30)
                Medicat malpractic6 (45)                        l-l      Eminontdomakl/lnverse                            ln8uran@ coversg6 clalms arlslng trom the
                Olher PI/PDMD (23)                                       condemnatlon {14)                                above ll8l€d proviblonally complex caae
                                                                         Wrongful eviclion (33)                           iypes (41)
                            (Oth3dToft
                                                                         olher real prop€rty {26}                   Enforcemsni ol Judgmont
                Buslnoss lorUunlah buslness prac{lce (07)
                Civll fighls (08)                               Unlawful Oetaln.r                                   l*-l Enfor."r"nt ofjudgm€nl               {20)
                                                                I--l
                Defamauon ('13)
                Fraud (',l6)
                lntellectual property (19)
                                                                fl
                                                                fI
                                                                         Commercial (31)
                                                                         Resldential (32)
                                                                         orrstlee;
                                                                                                                    n
                                                                                                                    Ml3cellaneou! clvil complalllt


                                                                                                                    il
                                                                                                                          Rrco (27)
                                                                                                                          Olh6r complalnl (not spocfilad ebovo)                  142)
                Prohssional negllgence (25)                     Judlclal Revlew                                     Miscellan60u3 Clvll Pollllon
                Olhsr non-Pl/PD/WD tort (35)                    l]l      loset forteitur€   (06)
                                                                                                                    l-l   Partnership and mrporale governance (21)
      Employmenl                                                l--l     P"Utlon re: srbllration award (11)         f-    on"r   pelilion (nof spec ilied above) (43)
     l-l        Wtonglut t€rmination (38)                       E        witott.ndate(02)
                Olher                                                                    revleur

2.    Thia case         ie     IJ ls             not
                                              complex under rule 3.400 of the California Rules of Court. lf the case is complex, mark the
      factore requiring exceplional judicial management:
      a.    [*.l
               Large number of separatoty represented                o. parties {lJ
                                                                             targe number of witnesses
      O.    l-lrx[nsive motion prac-iic€ raising difficult or novel e. [--l Coordination wiih r€laled actions pending in one oI more courts
               issues that wllt be tlme-consuming to            resolve      in oiher coqnties, states, or countrios, or in a bderal courl
      ,.    F  Substantiat amount of documenlary              evidence f]
                                                                     t.      Substantial postJudgment judicial supervision

3, Remedtes sought fcfiocr( a              il that appty): a.l*] monetary b. [7] nonmonetaryi declaratory
                                                                                                  or inluncllve rellef                                               c.   l--l   punilive
4, Number of causas of aclion (spadfy): Two: (l ) Equal Protection; (2) Deelaratory Relief
5, This case f-l ir l7l F not a class action suit.
6. lf there are eny known related cases, file and serve a notice of relsted cese. (You may use form CM-015,)
Dater December 19,2018                                                                                                                 (
                   Robinson
                                                                      NOTICE
  o plaintiff must flls this cover sh€et with the first paper filed in the aclion or proceeding (sxcepi small claims cases or cases flled
      under the Probate Code, Family Code, or Welfare and lnetitutions Code). (Cal, Rulee of Court, rule 3.220.) Failure to file may result
      in $anctions.
  .   Fitilhis cover sheet ln addilion to any cover shoet required by locat c{urt rule.
  r   ll lhis case is complex undef rulo 3.400 et s€q. of the Calihrnia Rules of Court, you must servo a copy of this cover sheet on all
      othEr parties to the action or proceeding'
  r   Unles's this is a coltecilons case unrler iule 3.740 or a complex caso, lhis cover sheet will be used for statistiYlrposes:higg

                 lc Mmdlldy Ut.                                                                                                      Rulcs of       nlo!
Fom Adoplsd                                                     CIVIL CASE COVER SHEET                                                  Cal. SLsnderds of
  Jutfl   d.l censl olcrliloml!
  cM.0'10 lRotr July 1, 2004
                 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 4 of 17



                                                                                                                          cM-010
                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To plalnllfls and Othen Flllng Flrrt Pepene, lf you arc filing a first paper (for €xample, a oomplaint) in a civil case, you mu_8t
.ompi"i"             iG. atong with     you-r   flrst paper, the Crvil Case Cover Sheel contained on page   'l.   This information will be used to compile
           "no the gpes ano numb€rs of cases liled. You must compl€to iteme 1 through 6 on the sheet. ln ltem '1 , you must check
sGtiitics about
one Ooi for ttr" case iype that best describes the case, lf the case fits both a general and a mol€ specific type of case listed in ilem 1'
cnect< rtre more specifii one. lf the case has multlple causes of ection, check tho box that best indicates the
                                                                                                                prlmary cause of adion.
To a$sist you in compleling the sheet, examples of the cases that balong under each case type in ltem 1 are provided bglOu,, A cover
                                                                                                                                       party'
sheet muit be fited onty wm your initial pap6r. Failure to file a cover shset with the first paper filed ln a civil case may subjsct a
its counsel, or both to s-anctions under rules 2.30 and 3.220 of the California Rules of Court.
To periler ln Rule 3.?40 Collectlonr Caree. A "cotleclions ceso" undor rule 3.740 ie defined es an action for recovery of money
owed in a sum staled to be certain that is nol more lhan $25,000, exclusive of inter€st and aftorney's fues, arising from a kaneeclion in
                                                                                                                                           ('l) tort
which property, Eervices, or money was acquir€ct on crcdit. A coll€ctions case does not include an action seeking the foilowing:
Jryg;.,-iei       punitlve iamagesj (3) recovery of real propetly, (4) recovery.of personal property, or (5) a preiudgment writ of
                                                                                                                                          general
attactr-ment, The ldenfiflcation- of a'case as a iule 3.740 collectlonc oase on this form means that it will be exompt trom the
time-for-service    requirements   and  cgss  management    rules. unlesg a defendant    files  a responsive  pleading, A  rule  3.740 collections
case will be subieci to lhe requirements for seMce and obtaining a judgm€nt in rule 3'740.
To pargcs tn Complex Carea. ln complex cas€s only, parties must also use the Civl Case Cover Shesl to designate whether the
                                  i
casa is complex, lf plaintiff belierres the case is complex under ruls 3,400 of lhe Galifornia Rules of Court, this muet bs indicatod by
iimpiefins tlre approiriate boxes in items 1 and 2. lf a plaintiff designates a case as complex, lhe cover sheet must be 8erued with the
                                                                                                                                    joinder in tho
 rombiaint       all'parti'es to the aclion. A debndant may ffle and serw no laler than the time of its first appearance a
              ""
 pfirritffs designailon, a count€r-designation   that tho cas€  is not complex. or, if the  plaintiff has made no dosignation,  a designalion   ihat
the case is  complex.                        cAgE TypEg AND ExAMpLEs
-Auto Tort
 ----nutiizzl*personel                contract                               Pnrvlslonally com-plex Clv^ll                                            (Cal.
                                        Br€ach of contracwv_arranty (06)
                                                                                                           -Lltlg^ltlsn
                        lnJuy/property
                                  -         Breach ot Rentd/Learo
                                                                             Rules ot couil Rulo8-3.400-3.{0-3]
                                                                                                               (03)
         oamageprongtu-t oialr'
                                                                                  Anlltrusurrads  R€gulallon
     untnsured Motodsl(46)(if 1,e
                                                conract(ndunlawfuldetdtnor coneulrctlonoeloct(10)
         aasc rnwiros sn unlnEu,ad                  or wninglul ovhlt?n)- ,.      Clslmt lnvolvlng Mass Totl (40)
                                            conlractruarraily Broach-ssiler       secudllos Lltlgauon (28)
         'irtiiiaini,inccximeuem
          naoast clatn suopa  io
         lnsteadolAuto|
                                            -"nfJ:'$ug,ffg3g;;(:!lln"*,)
                                               -tigrrantl
                                                                                  ;llffi["1flH';[iJilf'
                                                                                                                         Gdsing lrom provlslonally @np6x
Othsr plrFDrWO
i;Fni          6l1i'i't
             dffdnv'hgiur
TotrAsbegros('a)
                          (po'onrl    hrury,                        .              -

                                                                **T;if6ff:#ffS:fl#To
                                                                                       -
                                                                                                                  ,"*o,ffi1''#i1;t;*31?*""t
                                                                  oooisc'coirirsllqs) _ .-                           EntorcemontbiJilogmontleol
                                                                                                                               -
          Asx3sto$ proporty   Oamage            aolbdlon Ca*-$1er Plaln1f                      Abslracl ol Judgmont (Oul of
          Arboai;; pe-,{onir  inti;rvi-         otht'Promresorv   Nole/colleclions
                                                                                                -'
                                                                                               c*r?ll'fiPorrudsment         (non.
                v{ro.ngtul D-eatl'
                                    ^-
                                    or     tnrurandEiuemg
                                             --.              e(not  pmvtstonolty                      ionesuc   rentnns)
      Product Llabll[y fnot asbcsfus-'
                                   -.^-    "
                                                          (18)                                 Sister Slale Judgmonl
           loxtc/snvlrcnmsnta. lW'.             Auto subrogsu(n
                                                fnptex1                                        Adminrsrraflve Agenry Award
      Medlcar Marpradrce {4s)
                                                oth€r covotago                                       fi0t unpatd laxas)
                 Mslpraailoe-
          Morllcsl
                                           olhor cont'acl (37)                                  Petitior/csrtlflcallon of Entry of
             Plry$icians & Surggons
                                                Conlrsclual Freud
                                                                                                     Judgmont on Unpskl Taxe8
        Olher Proleoslonal Hoallh Care
             Matpradho                          oitrtr Conrriciorspure                          oth%aEnforcemenl of Jdgment

   othor PilFit/fi,D-ari)               Real ProPertY
        PrsmFos Llablllty (e.g', sllp      Emlnsnl bomaldhw€e                           Mlscollan€ou' Clvll Compl0lnt
             and fall)                          Condemnatlon   (14)                        RICO t27)

        hlonttonat Bodly tnlury/pDlWD      Wronglul   Edabn   (ii3;'                       OlherComplalnt (nol specnad
             (e.9,. essault, vendelism)    Other Roal Properry (e.g.j gui€t tllls) (26)         oeJaiaiorv nenot ontv
        lntentional lnlliction of               Writ of Possessbn of Real Propsrty              tnjficrt'r;'ft;ffi OnfV ?rron"
             Emotional Olslross                 Mortgage Forecosulo                                    hatrlssnenl)
        Negllgent lnfliction of                 Ouiet Title                                     Mechanim Lien
             Emollonal Dlrtrgcs                 Otherfiesl tfop."Jty fiotemlnent                iiitr-uiCo-mmJidal Complalnt
        Olhsr Pl/PD/lilD                        domah, landlordltlaaant, or                            cai(niitounonlconptei
Non-PIIPDIWD (Othod Tott                         lonclosutv)
        t'*"'lJ1#j"tirr Busrness
                                                                                                Other Civiicomplaint


        Clvll Rights (e,9., discrlmlnalion,
                                                             '"'f,*',l,1li:liJtl
                                                                     (32)
                                                                Rosldenlial                                 ","..,,"*jffitt"#:k:fo-
                                                                                                               Parln6rshlp and Co;po.tte
             faUb aneni $ntetvtl                                Drugs (38) (fitha ca86     lnwlws   lilegal        Govemanca {21},,
              taracstt ettt, (08)                                    dtugl, dlccl( thll lre.m.: othovlw .      Othst po1lion Odl sqaalfud
        Detamallon (e.gi.,-ela'nder, libel)                          repod a$ Conmarclal or Resldentldlt           abow) t41i)
               (13)                                          Judlclal Rovlew                                       Glvil fisiassment
        Fraud (10)                                               As$el fodonur6l05j                                wotkpla€ Vlalonce
        lntetledtuil Properly (19)                               Peltllon Ro: Atbllratlon A$,ard {11}              Eldoripependent Adult
        Prohsslonal Negllden0e (26)                              Wrlt.ql !,'rqnga!0.(92).                                Abuse
             Lgoal Malofa;clics                                       Wlt-Admlnlslrailw     MandamuE               E1uctlon Conle'l
             OGei FruiCislonal Malprac,ttc,e                          Wlt-MNndafiur      on Llmlted Courl          FAtt-lon tor Hame Change
                 {,bt medlcel or hgsl)                                    Cago Mrtler                               Pelition for Relief From Late
         Ourer Non-Pl/PDAtVD Tori (35)                                Wrlrcther Limlhd Court c886                        Claim
 Employmsnt                                                             Rsvlew                                           other civil Pelitlon
        ItUrongiful Termlnallon (36)                             Oth6r Judlcial Rovlq Y (30)
        Othor Employment (15)                                        Revlaw of Heallh Omc€r Order
                                                                     Nollce of App€ai-Labor
                                                                                        AnDdels
                                                                                                                                                    Plgr 2 ol2
 CM-olo lRov. JulY   l,   20071
                                                                 CIVIL CASE COVER SHEET
     Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 5 of 17
                                                 18CV339813
                                            $anla Clara * Clvll                              O Hanls




                                                                          Electronically Filed
1      PERKINS COIELLP                                                    by Superior Court of CA,
       Geoffiey L, Robinson, BarNo. 112997.                               County of Santa Clara,
2      ORobin-son(aoerkinscoie' com                                       on 1212O12018 l0:05 AM
       Barbara J. $Efi'usgman, Bar No. 142352
3
                                                                          Reviewed By: D Harris
       Marc R"         BarNo.212744                                       Gase #18CV339813
4                                                                         Envelope: 2297261
       Alan H.          Bar No. 262844
5

6      505 Howard Sfroot, Suite 1000
       San Francisco, CA 9410 5-3204
7      Teleohone: 415.344.7 000
       Facsimile: 415.344,7050
8
       Attornevs for Plaintiff and Petitioner
9      BOARD OF TRUSTEES OF LELAND
       STANFORD JI.JMOR LTNTVERSITY
10

l1                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

T2                                       COTINTY OF SANTA CLARA

13
                                                                    18CV339813
14     BOARD OF TRUSTEES OF LELAND                            No.
       S TANFORD JTJNIOR LINIVERSITY,

l5                                                            VERIFIED PETITION FOR WRIT OF
                     Plaintiff and Petitioner,                MANI}ATE AND COMPLAINT FOR
l6                                                            DECLARATORY AND INJUNCTWE
                 v                                            RELIEF
t7
       COLINTY OF SANTA CLARA and                             (c.c.P. $$ l08s; 1060)
l8     SANTA CLARA COUNTY BOARD OF
       SUPERVISORS,
19
                     Defendants and ResPondents
20

2l
22

23

24

25

26

27

28
                                                              t-
                                                                                  Pb_ITTION ANIJ
     Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 6 of 17




 1                                            NATURE OF ACTION

2              l.     Petitioner and plaintiff, the Board of Trustees of Leland Stanford Junior University

 3     ("stanfordo'or o'stanford University"), brings this petition for   a   writ of mandate and action for

4      declaratory and iqiunctive relief against the County of Santa Clara ("County") and its Bonrd               of
 5     Supervisors to challenge the County's Ordinance No. NS-1200.368 ("Ordinance") adopted on

 6     September 25,2018. The Ordinance is codified in the Santa Clata County Ordinance Code, at

 7     Title C, Appendix I (Zoning), Artisle 4, Chapter 4.20, Section 4.20.130.

 I             2,      The Ordinance   -   which requires that a peroentage of housing units constructed by

 I     Stanford University within the unincorporated area of the County satisfy affordable housing

l0     spcifications - is one of two County ordinances that irnpose affordable housing requirements

t1     exclusively on Stanford, (The second County ordinance, which imposes an affordable housing

t2     impact fee on Stanford's academic developmenl will be the subject of a separate proceeding and                     .



13     is not bcing challcngcd as part of this action.)

l4             3.      The County has determined that there is a severe shortage of affordable housing

l5     throughout the County and the region. The County has explained that ttre supply of nffordable

l6     housing has been a growing isrue ofregional concem since the I 960s, as the area has changed

t7     from an agricultural focus to   a technology and employment cent€r'

18             4,      The County prepared a countywide study to examine the affordable housing

t9     impacts from devolopment of new housing, which concluded that residential development

2A     thmughout the unincorporated area of the County increases the demand for affordable housing.

2l             5,      Yeg through its Ordinance, the Counly has impermissibly targeted Stanford to bear

/.L    the burden alone of addressing the countywide affotdable housing problem, even though the

23     County's ovrrn analyses rest on the premise that all new housing development under thc County's

24     land use jurisdiction contributes to this longstanding problem. The County has intcntionally

       imposed affordable housing rsquirements only on Stanford's residential development, and not on
                                                                                                                          '
25

26     any other similariy-situated residential development within the County's land use authotity.

27

28
                                                          -2-
                                                                       vtsKtt    tE   D   rll tl t'tuN AND   COMPLAINI'
     Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 7 of 17




 1            6.      Stanford University provides hundreds of housing units that the County counts       as


2      affordabte to very low- and lowincome residents in fulfilling the County's Regional Housing

J      Needs Allosation. It is irrational to single out Stanford University to require that it provide yet

4      more income- and rent-r€shicted housing to address a countywide problem to which others also

 5     contribute. The Ordinance violates the Equal Protection clausos of the United States and

 6     Califomia Constitutions and should therefore be set aside'

7                                               INTRODUCTION
 8             7.      The County's Ordinance states that there is a severe shofiage of affordable housing

 I     countywide and throughout the region. The Housing Element of the County's Ceneral Plan states

10     that housing supply and affordability in the region have posed an issue of increasing importance

ll     since the carlicst days of the region's transformation from the center of agricultural production

t2     known as the Valley of Heart's Delight, into the center of technology, innovation and

13     employment known as Silicon Valley.

t4             8.      In 2015, the County initiated   a countywide affordable housing study, with the

l5     stated purpose of collaborating with other looal jurisdictions to assist in advancing a fegional

16     respon$e. This effort led to a set of countywide nexus studies, based on the following two

t7     principles concerning development withinthe unincorpomted area of the County (which

18     repr€sents the geographic arca of the County's land use jurisdiction arrd authority): (a) all new

l9     residential development represents new households that consume goods and services, thereby

20     generating newjobs, including lower wage jobs that create an increased demand for affordable

2t     housing; and (b) all new commercial and industrial development generates new jobs, including
aa     lower wage jobs that similarly create an increased demand for affordable housing,

23             g.      In presenting the completed studies to ths Board of Supervisors in 2017, County

24     staff indicated that if the County were to adopt a countywide affordable housing ordinance,

25     Sanford University would be included in the ordinance's coverage. County staff further

26     indicated that, if no countywide ordinancewas adopted, affordable housing requirements for

n      Stanford University would be addressed     as   part of the County's decision-making on the long'term

28     development applioation that Stanford had submitted to the County for its campus in 2016.
                                                           -3-
                                                                       VEKIl.IEU Pts'II-I-IUN    COMPLAINl'
     Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 8 of 17




 I               10.   The County and its Board of Supervisors did not proceed to propose or adopt any          '



2      countywide ordinance establishing affordable housing requirements. Instead, on September 25,

 3     201 8, the County adopted   two ordinances that imposed an extensive      set   of affordable housing

4      requirements only on Stanford University, and not on any other residential or non-residentiul land.

 5     owner within the unincorporated area of the County,

 5               11.   As the courts have obsorved, when local legislation is generally applicable to a

 7     large class of landowners, it typically is subject to the political controls and constraints of the

 8     democratic process, By contrast, the courts have explained that when land use requirements are

 9     imposed only a singlc landowner, they are mote likely to elude these constraints and pose an

10     increased risk for abuse.

ll               12.   The first ofthe County's two Stanford-only ordinances       -   which is the Ordinanse

t2     that Stanford University challenges in this action   -   exclusively targets Stanford's new housing

l3     devclopmcnt. Thc Ordinance requites 16% of the new housing units constructed on Stanford land

14     within the County's unincorporated area to mcet specified affordability standards. No other nsw

l5     housing under the County's land use jurisdiction is required to provide any percentage          of
t6     affordable housing, even though there are similarly situated properties to which the Ordinance

t7     does not apply that could be developed with new housing, which according to the County's

18     studies would generate increased demand for affordable housing.

19               13.   The second County ordinance exclusively targets Stanford University's acadcmic

20     development. This ordinance requires Stanford to pay an affordable housing impact fee of $68,50

2t     for each new net square foot of academic space that Stanford builds on its campus after July 1,

22     2020. No other commeroial, retail, office, industrial or other non-residential development under

23     the County's jurisdiction is required to pay any affordable housing impact fee, even though the

24     County's studies show that Stanford University's academic development generates            a   lower

25     demand for affordable housing per square foot as compared to commeroial developmcnt by

26     others,

27               14,   The County's affordable housing impact fee ordinance is subject tp distinct protest

28     and challenge procedures and timelines wrder the California Mitigation Fee Act and therefore is
                                                      -4-
                                                                                   PEII'IION ANIJ
     Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 9 of 17




 I     not being challenged as part of this action, as the time to challenge the fee has not commenced.

2      See   Ehrlich v. Ctty of Culver Ctty, 12 Cal. 4th 854, 865 (1996) ("[T]he Legislature intended to

 3     require all protests to a development fce that challenge thE suffrciency of its relationship to the

 4     effeots attributable to a development project   -   regardless ofthe legal underpinnings ofthe protest

 J     -   to be channeled through the administrative procedures mandated by the [Mitigation Fee] Act."),

 6               15.    During the period from 2000 to 2018, Stanford University provided ovcr $26

 7     million in affordable housing funds to the County. During this period, Stanford also constructed

 I     over 800 affordable housing units in the County's unincorporated area, The County         has   taken

 9     credit for these housing units as affordable to low- and very low-income households in the

t0     Housing Element of its General Plan for pwposes of fulfilling      tle County's   own legal obligations

ll     to plan for and approve affordable housing, pursuant to the requirements undet State law

t2     administered by the Califomia Department of Housing and Community Developmcnt.
                                                                                                                 '
13               L6,    The County's Ordinance impermissibly singles out Stanford University. Through

t4     its ordinance, the County has intentionally imposed affordable housing requirements exclusively

15     on housing development consfiucted by Stanford, By conlrast, the County has not imposed

16     affordable housing requirements on any olher new housing under the County's land use authority,'

t7     even though the County's rcsidential nexus study rests on the ptemise that all such housing

18     development conhibutes to the countywide affordable housing problern that the County has

l9     identified. The County has no rational basis for imposing affordable housing requirements only

20     on $tanford University, and not on other residential development in the unincorporated area of the

2t     County, which according to the County's own nexus studies gene'ratas demand for affordable

22     housing,

23               17,    The County's Ordinance violatcs the Equal Protection clauses of the United Statcs

24     and California Constitutions. Stanfond University seeks a writ of mandate to set aside the

25     Ordinancc, a judicial declaration that the Ordinance is invalid and unlawful, injunctive relief to

26     enioin the County from enforcing the Ordinance, and such other relief that the Court deems

27     proper.

28
                                                            -5-
                                                                         VEruFTEIJ }'        AND COMPLAINT
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 10 of 17




 I                                                       HIIES
2                18.       Petitioner and plaintiff, the Board of Trustees of Leland Stanford Junior

3    University, is a private non-profit university founded in 1891. $tanford University owls over

4    4,000 aorcs of land within the unincorporated area of Santa Clara County, including the university

5    campus. Stanford University also owns lands located in various othet local jurisdictions,

6    including the cities of Palo Alto, Menlo Park, Redwood City, Woodside, and PortolaValley and

7    the unincorporated area of San Mateo County.

 E               19.       Respondent and defendantCountyof$antn Clara is aunit ofgovernment

 9   organized under the laws of the State of California.

l0               20,       Respondent and defendant Santa Clara County Boatd of Supervisors is the

ll   governing body of the County, Respondents and defendants are hereinafter collectively refcned

12   to   gg   "defendants."

l3                                              FACTUAL ALLEGATIgNS
t4               Zl.       In Deccmber 2000, the County approved the 2000 General Use Permit, which

l5   authorized Stanford University to build on its oampus approximately 2,035,500 net new $quare

l6   feet of academic space and 3,01        I   net new housing units and beds for university students, faculty

l7   and   staff In Decernber       2000, the County also approved the Stanford University Community

t8   Plan, which govsrns the development of the Stanford University campus.

19               22,       Since the approval ofthe 2000 General Use Permit, Stanford Univetsity has paid

20   more than $26 million to the County in affordable housing funds, The completion              of
2t   development by Stanford University as authorized under the 2000 Gsneral Use Permit is

22   anticipated to generate an additional $10-l I million in affordable housing funds for the County.

23               23,       tn addition to these affordable housing funds, Stanford Univetsity constructed a

24   rotal of     l,0l I   new housing units in the County pursuant to the 2000 General Use Permit. This

25   figure doos not include dormitory-style undergraduate beds on the Stanford University campus.

26               24.       Of the l,0t I non-dormitory housing units that Stanford has constructed in the

27   County pur$uant to thc 2000 General Use Pernit, 816 units (or over 80%) have been classified by

28
                                                              -6-
                                                                           VbRlTIED            ANDCOMPLAINT
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 11 of 17




 I   the County as meeting the rental prioe standards for affordability for low-income and very low-
                                                                                                                 '
2    income households. The Housing Element of the County's General Plan has relied on these 816

 3   affordable housing units con$tnrcted by Stanford University lo fulfill the County's own legal

 4   obligations to provide affordable housing pursuant to the tequirements of State law          as


 5   administered by the California Department of Housing and Community Development.

 6          25.     In addition to the 816 affordable housing units conshucted by Stanford Unlversity

 7   that the County has relied on in its Housing Element to meet its affordable housing obligations

 8   under State law, Stanford's Escondido Village Graduate Residences project, approved by the

 I   County in March 2016, is anticipated to add another 1,300 affordable housing units within the

l0   unincorporated arEa of the County,

ll          26.     In addition to this affordable housing totaling more 2,100 housing units, the

12   Housing Element of the County's General Plan acknowledges that while the many dormitory-

13   style student beds on the Stanford University campus are not offrcially counted as "housing units"

l4   for purposes of determining affordability, these student beds "nonetheless make an important

l5   contribution to the housing supply at Stanford University, and reduce potential pressurcs on thc

l5   housing demand in nearby communities,"

t7          27.     In November 2015, the County approved a contract for its consultant, Keyser

l8   Marston Associates ("KMA"), to completc a set of countywide affordable housing nexus studies.

t9   This effort was designed to assist the County in advancing a regional I€sponse to affordable

20   housing needs as part of a coordinated effort involving twelve local jurisdictions in the region.

2l          28.     [n November 2016, Stanford University submitted an application to the County for'

22   a new General Use Permit for development of the Stanford University campus ('201E General

23   Use Permit"). This application seeks to modiff the 2000 General Use Permit to allow for the

24   development of an additional2,275,000 net newsquare feet of academic space and an additional

25   3,150 student beds and housing unils over an approximately l7-year build-out horizon. As part          of

26   its application for the 2018 Oeneral Use Permit, Stanford University committed to male

27   paymsntg into a County-maintaincd affordable housing fund, consistont with the payments it has                  .




28   been making since the issuance of the 2000 Genpral Use Permit.
                                                      -7-
                                                                    VEKII'IEL'   PE-T   I'I-ION    COMPLAIN'I'
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 12 of 17




 I          29,     In December20l6,the County's consultant KMA completed two county-wide

 2   affordable housing studies: (i) a "Residential Nexus Analysis" to evaluate the linkage between

 3   the development of new residential units in the unincorporated County and the need for additional

 4   affordable housing; and (ii) a'Non-Residential Nexus Analysis" to evaluste the linkage between            '


 5   the development of new sornmercial and industtial building space in the unincorporated County

 6   and the need for affordable housing.

 7          30.     The County's Residential Nexus Analysis is based on the express premise that new

 I   residential development in the unincorporated area of the County represents ncw households,

 I   whish in turn represent new income leading to the consumption of goods and sewices, and that

l0   this consumption   will   generate newjobs, including lower-wage jobs that    will   create increased

ll   demands for affordable housing.

l2          31.     The County's Non-Residential Nexus Analysis similarly is based on the express

t3   premise that new commercial and industrial development in the unincotporated area of the

l4   County will generate new jobs, inoluding lower-wage jobs that will create increased demands for

l5   affordable housing.

r6          32,     The County's nexus studies did not include an assessment of affordable housing

L7   requiremonts for Stanford University. In a June 20,2017 staffreport presented to the Board           of

t8   Supervisors, County staff proposed to conduct an analysis of the affordable housing requirements

t9   that would apply to Stanford University's frrtwe dsvelopment "as part of the processing of the

20   2018 General Use    Permit.' The staffreport acknowledged    the possibility that,    if   the County were

2t   to approv€ a countywide affordable housing ordinance, Stanford University would be subject to

22   that ordinance. However, the staff report also stated that "[iJf a countywide fee ordinance was not

23   adopted, a Stanford University impact fcc would be considered in the context of the General Use

24   Permit application." The staff report did not mention the possibility of a stand-alone ordinance

25   specific to Stanford UniversitY.

26           33.    The Counry has not adopted a countywide affordable housing ordinance and there             .




27   srurently is no proposed countywide affordable housing ordinance under consideration for

28   adopdon by the Board      of$upervisors,
                                                       -6_
                                                                   YttKll.tlJlt t lt|I'II()N       COMPLAINT
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 13 of 17




 I           34,       Instead, on September 25,2018,the County adopted the Ordinance together with

2     an affordable housing fee ordinance, both of which expressly impose affordable housing

3     requirements only on Stanford University land.

4            35.       Despite the prior indications by County staff, the r€quirements imposed on

5     Stanford were expressly besed on the aflrount of development specified in Stanford University's

6     2018 Oeneral Use Permit application, butthese requirements were imposcd by way of a Stnnford-.

7     only ordinance proces$ that was decided in advance ofany other County decision on Stanford's

 I    development apPl ication.

 9           36.       The two County ordinances impose affordable housing requirements on Stanford

r0    University's residential development and its academic development, respectively, without

ll    imposing any affordable housing requirements on any other rcsidential or non-residential

t2    development within the unincorporated area of the County. Specifically, the trlo County

l3    ordinanccs apply only to dcvelopmcnt by Stanford Univcrsity within thc atsa covered by thc

r4    Stanford University Community Plan.

15            37   .   The first Stanford-only ordinance is the County's "inclusionary" housing

1,6   Ordinance, which requires that t 6% of the residential units that are built by Stanford University

t7    in the unincorporated County for its facully flnd staffmeet specified affordable housing standards,

      See Ordinance No, NS-1200.368, which is codified in the Santa Clara County Ordinance
                                                                                           Code,
r8

19    Title C, Appendix t (Zoning), Article 4, Chapter 4'20, Section 4'20'130'

20            38,      The second Stanford-only ordinance that the County adopted on September 25,
                                                                                                    net
21    2018, nrquirts Stanford University to pay an affordable housing impact fee of $68.50 for each

22    new square foot of academic $pace that Stanford University develops on its campus after July       l,

23    2020. See County Ordinance No. NS-300.929; County Resolution No. BOS-2018-104' As with

24    the County's inolusionary housing Ordinance directed at Stanford University's residential

25     developmenf this impact fee ordinanse applies only to non-residential development by Shnford

26     University. But according to thc County's own analysis, general office development gencrates        a


27     much higher affordable housing demand per squalt footthan Stanford University's acadcmic

28     development. This is because asadomic ues such         as   lecture and concert halls, museums,
                                                        -9-
                                                                          v         PEl'ft'ION ANU
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 14 of 17




 1   academic farms, athletic venues and gymnasia have a relatively low ernployment density, which

",   means such uses necessitate fewer employees per square foot as compared to other non

3    residential uses. Specifically, the County's analysis calculates that Stanford University's

4    academic uses generate only about 63% the affordable housing demand per squa(e foot as

5    compated to office uses in the County'

6           39,     The impact fee ordinance is not bcing challenged as part of this action, as a lawsuit

7    challenging the impact fee ordinance is subject to separate timing and filing requirements under

 8   the Mitigation Fee Act, Govt. Code $$ 60000 et seq,

 9           40.    As the courts have observed, when local legislation is generally applicable to a

l0   large class of landowners, it typically is subject to the constraints of the democratic process, such

t1   that inappropriate or unjust requirements imposed tluoughout thc local jurisdiction are susccptible

12   to widespread political oppositiofl. In coffiast, Iocal land use requirements imposed only on a

13   singte tandowner or development projcct arc morc likely to evade systematic assessment and

l4   escape political contrcls, and thus present an enhanced potential for abuse.

l5           41,     As desoribed abovo, the County tluough its inclusionary Ordinance intentionally

r6   has imposed affordable housing requiremarts only on residential development by Stanford

t7   University. The County has neither adopted nor proposed any affordable housing rules that

l8   would apply to any other residential development in the unincorporated area of the County.

l9                                       FIRST CAUSE OF ACTION
              (Equal Protection    -   U, S. Conct,, Amend.   XIY & Calif. Conrt.   Art l, $ ?(a))
20

2l           42.     Stanford University rcalleges and incorporates the allegations in the foregoing

22   paragraphs.

23           43,     The Equal Protection clauses of the United States and California Constitulions

24   protect against local tegislation that inationally singles out one entity to bear the burden   of

25   addressing its contribution to a regional problem'

26           44.     The County has stated that the supply and affordability of housing countywide and

27   in the region is a longstanding ploblem that has been growing in impottance since the early

28   1960s, as the area has been transfomed from a center of agticultural production into a centcr for
                                                       -10-
                                                                     YEKttlllu rEltlluN       COMPLAINI'
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 15 of 17




 I   technology, innovation and employment. It is arbitrary and irrational for the County intentionally.

 2   to single out Stanford University to bear the burde'n of addressing its contribution to this problem

 3   alone, without imposing any affordable housing requirements on othor development of new

 4   housing that is subject to the County's land use jurisdiotion and authority,

 5           45.    The County's own afflordable housing nexus studies ars based on the key prcmise

 6   lhal alhesidential development within the unincorporated     area of the County generates an

 7   increased demand for affordable housing. Yet, the County has impermissibly imposed

 I   inclusionary affordablc housing requirements only onstanford University and not on others who

 I   contribute to the countywide affordable housing shortage.

l0           46.    Based on all of the evidence in the administrative record of the County's

n    prcceedings in this matter, because the Ordinancg by design, exclusively targets Stanford

t2   University, and because it is inational to treat Stanford University's residential development

t3   differently from other similmly situated rcsidential development that according to thc County's

t4   own nexus studies g€,lrerat€s an inarpased demand for affordable housing, the Ordinance violates       '


1s   federal and state principles ofEqual Protection,

16                                   SECOND CAUSE OF ACTION
                                    @eclaratory Rolicf -C.C.P. $ 1060)
t7
18          47,     Stanford University realleges and incorporates the allegations in the foregoing

19   paragaphs.

20           48.    An actual controversy has arisen and now exisls between the parties, in that

2l   Stanford University contends that the Ordinance is invalid and irnlawful for the reasons dessribed

22   above and is informed and believes and thereon alloges tlrat defondants deny all such allegations

23   and contend that the Ordinance is, in all r€spccts, valid and lawful.

24           49,    A judicial declaration as to the vatidity of the Ordinance is therefore necessary and

25   appropriate in order to determine the rights and obligations of the parties with respect to the

26   Ordinance.

27

28
                                                        -l l-
                                                                   VEzuFItsD PE'I'TIION AND COMPLAINI'
 Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 16 of 17




 I                                        PRAYER TOR RELIET'

2            WHEREFORE, Stanfod University requests the Court to $ant the following relief:

3                   a,       Issue an altemative writ of mandate or otder to show cause and, after a

4    hearing, a peremptory writ of mandate vacating and setting aside the Ordinance as invalid and

 5   rurlawful and commanding defendants imnediately to cease enforcing the Ordinance in its

6    entirety;

7                   b.       Declare that the Ordinance violates the Equal Protection clauscs of the

 8   Fourteenth Amendment of the United States Constitution and Article      l, section   7(a) of the

9    California Constitution;

10                  c.       Enjoin the defendants, their agents, employees, and all other persons in

11   activs consert or participation with them from enforoing the Ordinance;

T2                  d.       Award Stanford University its reasonable afforneysn fees and costs incured

13   in this action pursuant to California Code of Civil Procedure $ 1021.5, 42 U.S.C. $ 1988, and

L4   other applicable law.

l5                  e.       Order such other relief as the Court deems proper,

16

t7   DATED: December 20, 2018                           PERKINS COIE LLP

l8
                                                        Hy:
l9
                                                              GRobinson@perkinscoie.com
20
                                                        Attorneys for Plaintiff and Petitioner
2l                                                      BOARD OF TRUSTEES OF LELAND
                                                        STANFORD JI.JNTOR IJNIVERSITY
22

23

24

25

26

27

28
                                                      -12-
                                                                   VEru} IED I'tsII'I'ION AND L\JMPLAIN'I'
Case 5:19-cv-00071-VKD Document 1-1 Filed 01/04/19 Page 17 of 17




 I                                                YERITrcATIOI\
2
             I, Robert Reidy, declarc as follows:
3
             I am the Vice President of Land, Buildings and Real Estate at Stanford University, the
4
     plaintilf and petitioner in this aotion. I   arn authorized to make this   verificstion on $tanford
5
     University's behalf, I hsvs rcad the forogoing Verified Petition for Writ of Mandatc and
6
     Complaint for Declarototy and l4iurtctive Relicf and arn familiar with its contonts. I am informed
7
     and believe and thcrcon allege that the matters stated therein are    trua
 I
 9           I declare under penalty of perjury under the laws of the State of California that the

l0   forogoing is true and conect.

1l
             Executed this   -lffday   of December, 2018, in       8to&t*'.            Califomis.


t2
13

L4                                           Vice              ofLand,               and Rerl Estate
                                              Stanfod University
15

l6
17

18

19

20

2L

22

23

u
25

26

n
28


                                          VERIFIED PETITION AND COMPLAINT
                                                              l3
